Citation Nr: 9913140	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-23 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1974 to January 
1975, for a total active service period of 7 months and 22 
days.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
PTSD.  


FINDING OF FACT

A medical diagnosis of PTSD is not currently shown.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 U.S.C.A. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Evidence

Service medical records are negative for treatment, 
complaint, or diagnoses relevant to PTSD or any mental 
disorder.  The report of the veteran's November 1974 
separation examination shows that he was psychiatrically 
evaluated as normal.  

A post-service VA summary shows that the veteran was 
transferred to a VA facility from a private hospital in 
January 1984, for treatment following an episode of violent 
behavior.  He admitted to a lengthy history of alcohol abuse 
and previous psychiatric hospitalizations.  He was discharged 
against medical advice in February, and the discharge summary 
shows Axis I diagnoses of alcohol dependence, continuous; 
intermittent explosive disorder; and rule out schizophrenia, 
paranoid type.

He was re-admitted to the VA facility one day later, where he 
underwent treatment in the Psychiatric Special Care Unit 
after an episode in which he was threatening to his parents 
and destructive to property.  The summary shows an Axis I 
diagnosis of intermittent explosive episode and alcohol 
dependence, continuous.  Following his discharge, he was 
subsequently re-admitted for a period of approximately three 
days in March 1984 for complaints of excessive drinking and 
destructive behavior.  

The report of a post-service VA examination, conducted in 
March 1984, shows a diagnosis of schizophrenia, chronic, 
undifferentiated type.  It was noted that he had been 
hospitalized on two previous occasions for psychiatric 
treatment.  

Pursuant to an April 1984 rating action, service connection 
was denied for schizophrenia as the RO determined that it was 
not incurred in or aggravated in service or shown within the 
presumptive period from separation.  

Between March 23, 1985, and April 11, 1985, the veteran was 
hospitalized at a state hospital, where he was admitted on an 
emergency basis because of inappropriate thinking with some 
threatening remarks.  With medication, his condition improved 
and he was transferred to voluntary status.  He was 
discharged after failing to return after a visit to his home 
which was supposed to be temporary, and the discharge summary 
shows Axis I diagnoses of schizophrenia, paranoid, chronic, 
and alcohol dependence, continuous.  He was subsequently 
hospitalized and treated for these diagnoses in the same 
facility between April 25, 1985 and May 9, 1985, between July 
14, 1985 and August 7, 1985, and between September 5, 1985 
and September 24, 1985.  

In 1986, entitlement to non-service connected pension 
benefits was granted.  

In July 1995, the veteran submitted a claim for service 
connection for PTSD.  In developing this claim, the RO 
requested information regarding the in-service stressors 
which the veteran was claiming with regard to PTSD.  The 
veteran responded that while in basic training at Fort Dix in 
approximately July 1974, he observed a civilian being killed 
on the grenade range.  According to the veteran, civilians 
were riding around them on dune buggies, and there was a 
fight between the trainees and the civilians, and one of the 
civilians was killed in a mob fight.  

Thereafter, the RO attempted to contact Fort Dix, the local 
police department and local newspapers in order to obtain 
more information regarding the incident described by the 
veteran.  The RO obtained newspaper articles which describe 
an incident in which two civilians had a confrontation with a 
company of basic trainees at Fort Dix in July 1974.  Two 
civilians were injured (and one eventually died) after the 
car in which they were traveling hit two trees at Fort Dix.  
According to the surviving passenger, the accident was caused 
when the company of trainees attacked their car, smashing 
windows and causing the car to swerve off the road.  The 
sergeant involved provided a conflicting version of the 
incident, in which he indicated that he had signaled the fast 
moving car to stop, and upon placing his hands on the drivers 
door, the car suddenly accelerated, dragging him with it and 
eventually crashing into the trees.  This incident was 
investigated by the military authorities and the FBI.  

There is no evidence which corroborates the veteran's 
contention that he witnessed this incident, and although the 
RO requested additional information from the New Hanover 
Police Department, a response was not received.  

In November 1995, the veteran was afforded a VA PTSD 
examination.  He admitted to extensive abuse of alcohol and 
he indicated that he drank up to a 6-pack of beer a day.  He 
also reported having abused crack cocaine along with 
marijuana.  It was noted that he had been discharged from 
jail the day before, after being incarcerated for three 
months for attacking his sister-in-law.  With regard to 
service history, the veteran reported that he never saw any 
combat.  He could not explain as to why he applied for PTSD, 
but he did claim that he blamed the service for causing his 
schizophrenia.  With regard to psychiatric history, multiple 
previous admissions to psychiatric facilities were noted, as 
were two previous suicide attempts.  

His current symptoms consisted of auditory hallucinations 
which he claimed were improving.  The veteran also described 
visual hallucinations and extensive paranoia.  The report 
shows an impression of chronic paranoid schizophrenia and 
substance abuse.  

The record indicates that the veteran has failed to report 
for two scheduled hearings, including a hearing before a 
local officer at the Atlanta RO in November 1996 and a travel 
board hearing scheduled for April 15, 1999.  





Analysis

The veteran has indicated that he disagrees with the denial 
of his claim due to the fact that an outside agency (the New 
Hanover Police Department) had failed to respond with the 
appropriate information concerning a stressor.  He also 
contends that he does suffer from PTSD, and the incident 
which occurred while in basic training is the primary problem 
of his condition.  

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 38 C.F.R. 
§ 3.304(f) (1998). According to Cohen v. Brown, 10 Vet. App. 
128 (1997), the following three requirements must be met: 1) 
a clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

As noted, the veteran bears the burden of submitting evidence 
of a well grounded claim.  In order for a claim to be well 
grounded, there must be (1) competent evidence of a current 
disability as provided by a medical diagnosis, (2) evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and (3) a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). 

Having reviewed the record, the Board has concluded that the 
veteran has failed to submit evidence of a well grounded 
claim for service connection for PTSD.  Specifically, the 
available evidence does not demonstrate a diagnosis of PTSD, 
either presently or at any time over the course of the 
veteran's treatment for psychiatric and alcohol abuse 
problems.  The most recent VA examination shows a diagnosis 
of chronic schizophrenia, which is consistent with the 
diagnosis at the time of a 1984 VA examination as well as 
during the mental health treatment which the veteran has 
previously received, most notably during multiple 
hospitalizations in 1984 and 1985.  

Thus, there is no evidence that PTSD is currently manifested.  
In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").
As there is no evidence that the veteran currently has PTSD, 
the requirements for a well grounded claim for service 
connection have for PTSD not been satisfied and accordingly, 
the veteran's claim must be denied.  

The veteran has claimed that he suffers from PTSD which is 
related to an in-service incident at Fort Dix in which he 
witnessed the death of a civilian.  However, this incident is 
not mentioned or referred to in any of the medical records 
which document the veteran's treatment for schizophrenia; nor 
does the record show that the veteran suffers from PTSD as a 
result of such a stressor.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied by the RO in the May 1996 
Statement of the Case, which informed the veteran that his 
claim was denied as the evidence of record did not show a 
diagnosis of PTSD.  

For the reasons stated above, therefore, the veteran's claim 
for service connection for PTSD is denied.  




ORDER

As a well grounded claim has not been presented, service 
connection is denied for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

